UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT UNDER SECTION 13 OR 15 (D) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 oTRANSITION REPORT UNDER SECTION 13 OR 15 (D) OF THE EXCHANGE ACT For the transition period from to COMMISSION FILE NUMBER:333-150462 Pershing Gold Corporation (Name of Registrant as specified in its charter) Nevada 26-0657736 (State or other jurisdiction of (I.R.S. Employer incorporation of organization) Identification No.) 1658 Cole Boulevard Building 6 Suite 210, Lakewood, CO (Address of principal executive office) (877) 705-9357 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yeso Nox Indicate the number of shares outstanding of each of the registrant's classes of common stock, as of the latest practicable date.204,220,557 shares of common stock are issued and outstanding as of May 15, 2012. 1 PERSHING GOLD CORPORATION AND SUBSIDIARIES (FORMERLY SAGEBRUSH GOLD LTD.) (AN EXPLORATION STAGE COMPANY) FORM 10-Q FOR THE QUARTERLY PERIOD ENDED March 31, 2012 TABLE OF CONTENTS Page No. PART I. - FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets as of March 31, 2012 (Unaudited) and December 31, 2011 3 Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2012 and 2011 (Unaudited) 4 Condensed Consolidated Statements of Cash Flows for the Three months Ended March 31, 2012 and 2011 (Unaudited) 5 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 47 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 50 Item 4. Controls and Procedures. 50 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 51 Item 1A. Risk Factors. 51 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 53 Item 3. Default upon Senior Securities. 53 Item 4. Mine Safety Disclosures. 53 Item 5. Other Information. 53 Item 6. Exhibits. 54 2 PERSHING GOLD CORPORATION AND SUBSIDIARIES (FORMERLY SAGEBRUSH GOLD LTD.) (AN EXPLORATION STAGE COMPANY) CONDENSED CONSOLIDATED BALANCE SHEETS March 31, December 31, (Unaudited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Marketable securities - trading securities Marketable securities - available for sale securities - Notes receivable, net - Other receivables - Prepaid expenses- current portion Deferred financing cost - Due from equity method investor (former Parent Company) Assets of discontinued operations - current portion - Total Current Assets OTHER ASSETS: Prepaid expenses- long-term portion Property and equipment, net Mineral rights Reclamation bond deposit Deposits Total Other Assets - Net Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Senior convertible promissory notes, net of debt discount - Convertible promissory note, net of debt discount - Note payable - Note payable - related party, net of debt discount Deferred revenue - Derivative liability - Liabilities of discontinued operation - Total Liabilities Commitments and Contingencies STOCKHOLDERS' EQUITY : Preferred stock, $0.0001 par value; 50,000,000 authorized Convertible Series A Preferred stock ($.0001 Par Value; 2,250,000 Shares Authorized; none issued and outstanding as ofMarch 31, 2012 and December 31, 2011, respectively) - - Convertible Series B Preferred stock ($.0001 Par Value; 8,000,000 Shares Authorized; none issued and outstanding and 500,000 as of March 31, 2012 and December 31, 2011, respectively) - 50 Convertible Series C Preferred stock ($.0001 Par Value; 3,284,396 Shares Authorized; 3,284,396 outstanding as of March 31, 2012 and December 31, 2011) Convertible Series D Preferred stock ($.0001 Par Value; 7,500,000 Shares Authorized; 6,086,968 outstanding as of March 31, 2012 and December 31, 2011) - Common stock ($.0001 Par Value; 500,000,000 Shares Authorized; 180,184,556 and 142,773,113shares issued and outstanding as of March 31, 2012 and December 31, 2011, respectively) Additional paid-in capital Accumulated deficit ) ) Accumulated deficit since inception of exploration stage (September 1, 2011) ) ) Total Pershing Gold Corporation Equity Non-Controlling Interest in Subsidiary ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See accompanying notes to unaudited consolidated financial statements. 3 PERSHING GOLD CORPORATIONAND SUBSIDIARIES (FORMERLY SAGEBRUSH GOLD LTD.) (AN EXPLORATION STAGE COMPANY) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS For the Three Months Ended March 31, 2012 For the Three Months Ended March 31, 2011 For the Period from Inception of Exploration stage (September 1, 2011) through March 31, 2012 (Unaudited) (Unaudited) (Unaudited) Net revenues $
